          Case 8:20-cv-00289-GLS Document 1 Filed 02/03/20 Page 1 of 6



    IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF MARYLAND

JUSTIN MICHAEL FISHBEIN,                         *


                   PLAINTIFF (PRO-SE)            *         -   -'   ,'-'   •...   '   ..

                   V.                            *


WILLIAM FERRETTI,                                *
CASSANDRA ONLEY,
JOHN THOMAS MANGER,                              *    CIVIL
ISIAH LEGGETT,                                        COMPLAINT
GINO RENNE,
MONTGOMERY COUNTY, MARYLAND,                     *    JURY TRIAL
MONTGOMERY COUNTY (MD) POLICE,                        DEMANDED
UFCW LOCAL 1994, MCGEO,                          *


                             DEFENDANTS.
*     *      *     *         *   *    *    *     *     *            *                      *   *
                             ISSUES OF LAW IN THIS CASE
                        a.   CONSTRUCTIVE DISCHARGE -
                             DISCRIMINATION
                        b.   WRONGFUL DISCHARGE
                        c.   SLANDER I DEFAMATION
                        d.   FAILURE OF UNION TO FAIRLY REPRESENT
                        e. BREACH OF CONTRACT
                           WRITTEN/ORAL/IMPLI ED
                        f. NEGLIGENCE RESULTING IN FINANCIAL LOSS
                        g. FRAUDULENT MISREPRESENTATION
                        h.   MISREPRESENTATION OF FACTS
                        i.   CONSPIRACY
                        j.   RETALIATION I REFUSAL TO EMPLOY
                        k.   INTENTIONAL INFLICTION OF DISTRESS
.JU~llll   IVIIl"IICn:::1   I l;)clIUtil1IV.   YYIIIlCloIII   I til I tilli.   vClo;)C;)CCloIIUICloVilitiy.   til   01.

                  Case 8:20-cv-00289-GLS Document 1 Filed 02/03/20 Page 2 of 6



                                               I. GOVERNMENT CORRUPTION -
                                                  WHISTLEBLOWER/ABUSE OF POWER


*           *               *    *     *
                                       *     *     * *   *     *     *    *
                            FACTS OF THE CASE
     1. The Plaintiff is Justin Michael Fishbein, a resident and taxpayer of
        Olney, Montgomery County, Maryland.
     2. The Plaintiff was raised in Montgomery County from 1987 to 2005
        and attended Montgomery County Schools.
     3. The Plaintiff was hired on May 16, 2005, as a Public Safety
            Communications Specialist, Grade 15, (also known as a Police
            Telecommunicator or 911 Dispatcher) with the Montgomery County
            Department of Police, a Union Position under a Collectively
        Bargained Labor Contract.
     4. The Plaintiff graduated his 911 Dispatcher group at the top of the
        class and was advanced to begin emergency calls without a trainer
            monitoring in March 2006.
     5.     The Plaintiff was promoted to Public Safety Communications
            Specialist 2 (PSCS 2), Grade 17, November 2006.
     6.     Beginning in the Spring of 2008, the Plaintiff filed a series of internal
            complaints regarding on-the-job Anti-Semitism and Harassment by
            commanding officials within the Montgomery County Police.
     7.     The harassment consisted of anti-semitic jokes and comments,
            unwarranted refusals to approve time-off, unwarranted refusals to
            approve plaintiff's good-faith requests to work with others whom the
            plaintiff was close with socially and fraternally, and constant
            harassment over the plaintiff's use of bathrooms and
            bathroom/restroom privileges within the Police Montgomery County
            911 Center, among other similar and regular on-the-job abuse.
     8.     The Montgomery County Department of Police willfully ignored and/or
            performed willfully perfunctory examination of the Plaintiff's
            Anti-Semitism and Harassment Complaints.

1
JU.::tUII IVllvllaCI   I l.::tlIUCII I V. VVIIIICUII I CIICHI,   va.::t.::taIIUla   UIIICY,   Cl al.

              Case 8:20-cv-00289-GLS Document 1 Filed 02/03/20 Page 3 of 6



     9. Ongoing on-the-job Anti-Semitism and Harassment was Documented
        by the Plaintiff to Department of Police Management, Cassandra
        Onley and William Ferretti, and Brian Melby.
     10. The Plaintiff made several phone calls and left several voicemail
        messages to the office of John Thomas Manger, Chief of Police, to
        report the Anti-Semitism and On-The-Job Harassment.
     11. The Plaintiff's claims to John Thomas Manger were never
        investigated, and were erroneously closed and the Plaintiff was
        subjected to ongoing Harassment and Retaliation.
     12. Plaintiff alleges that Police Management Officials Cassandra
        Onley and William Ferretti exchanged a series of confidential emails
        in August 2008, in which Onley exclaims "Justin is being harassed.
        Period."
     13. William Ferretti responds "Go Back To Your Vacation."
     14. Plaintiff avers that Ferretti and Onley then conspired with Manger
          to have the Plaintiff removed from employment on grounds of a
          psychological Fitness-For-Duty-Exam (FFDE), in retaliation for
        making a complaint of harassment.
     15. Plaintiff avers that County Human Resources Official Ricky Wright,
        M.S., recognized the FFDE for the sham that it was and immediately
        Denied the FFDE.
     16. Plaintiff avers that Ricky Wright, M.S., who is an African-American
        male, has been and continues to be repeatedly intimidated into
        silence by Manger, and County Human Resources Officials.
     17. Plaintiff argues that he was was ultimately Constructively
        Discharged by Manger, Onley, and Ferretti for not completing the
        Psychological Fitness For Duty Examination, and for refusing to
        permit the County to have access to my private
        primary-care-physician's files. Although I was never given a
        "Loudermill Hearing," It was made clear to me by Onley and Ferretti
        that the county would do everything in its power to destroy me
        personally and professionally, if I did not resign immediately.


2
,JU~UIIIYllvltacl   I 1~IIUClIl Y. YYIlllOll1 I CIICllI,   va~~aIIUla   VIIICY.   t::l al.

            Case 8:20-cv-00289-GLS Document 1 Filed 02/03/20 Page 4 of 6



     1B.   Multiple Subsequent Complaints were made by the Plaintiff to the
       offices of Gino Renne, President of UFCW LOCAL 1994, MCGEO,
       the Plaintiff's exclusive bargaining Representative, to no avail.
    19. Additional Complaints were made to Sheriff's Deputy Robert
       Lehman and Corrections Officer Craig Longcor, (Union Officials with
       UFCW LOCAL 1994, MCGEO) regarding the On-The-Job
       Harassment and Anti-Semitism suffered by the Plaintiff.
    20. November 200B, the Plaintiff was Constructively Discharged from
         his position as a Public Safety Communications Specialist 2 by way
       of a coerced-resignation.
    21. The Plaintiff's Official Human Resources Records state that the
       Plaintiff "Resigned" - with no secondary reason(s) given in the
       Personnel Action Form. The Plaintiff disputes this record. UFCW
       LOCAL 1994 MCGEO refuses to arbitrate this matter, or to represent
       the Plaintiff whatsoever due to the "Resigned" status.
    22. Subsequent to the Plaintiff's Constructive Discharge, the Plaintiff
         has applied to over 100 vacancies and internships, throughout the
         Montgomery County Government and Peripheral Agencies (WSSC,
         WMATA, MNCPPC, etc.) to no avail, many of which are entry-level,
         "no-experience-will-train" and some with no defined job duties or
       responsibilities.
    23. The Plaintiff avers that the County Officials Isiah Leggett, George
       Leventhal, and John Thomas Manger, Gino Renne et ai, have
       misused their authority to intentionally and willfully conceal/destroy
       public records, and to deny Plaintiff these and other positions.
    24. The Plaintiff attempted dozens, if not hundreds of times to utilize
       his access to Non-competitive re-appointment, which was denied
       repeatedly and Plaintiff avers these denials to positions such as
       County 311 operator, etc. or lower-grade positions, were repeatedly
       denied due to Anti-Semitism, Harassment, and Retaliation.
    25. The Plaintiff sought reappointment to any position, including
       temporary summer positions, unpaid internships, and has applied to
       various County-orchestrated volunteer Firehouses, to no avail.

3
"'U~llli   1\lIIt...llaCI1-1~IIUClll V.   YYIlIlall1 I CIICllI,   •••..•.
                                                                     a~~aIIUla   Vlncy.   Cl al.

               Case 8:20-cv-00289-GLS Document 1 Filed 02/03/20 Page 5 of 6



     26. Beginning in 2014, Plaintiff began to exercise
        first-amendment-rights to publicly demonstrate outside of political
        events orchestrated by the County, or at County office buildings.
     27. At No Time was the Plaintiff ever issued an Order by the
        Montgomery County Police, Montgomery County Sheriff, or any other
        law enforcement body to refrain from coming into or onto County
        Property.
     28. To rephrase paragraph 27 in another manner: As of the date of this
        filing, the Plaintiff has never been issued a No-Trespass-Order by the
        Montgomery County Police, Montgomery County Sheriff, or any other
        law enforcement body, to refrain from coming into or onto County
        Property or not to demonstrate on or near County Property.
     29. The County Police and County Security Officials began to harass,
        intimidate, and photograph the Plaintiff while the Plaintiff was
        engaged in first-amendment-protected Demonstrations throughout
        2014-2015. One such incident involved County Security approaching
        the Plaintiff on the corner of Maryland avenue, in front of the
        Montgomery County Courthouse, walking up to the plaintiff, and
        sticking a camera in the Plaintiff's face. The security official then
        began to intimidate the Plaintiff, stating to him that "he had a photo of
        [the plaintiff] with a beard, and he just wanted to get a photo without a
        beard."
     30. The Plaintiff brought these issues to the attention of Montgomery
        County Officials Isiah Leggett and George Leventhal, who were the
        County's Executive and Council President in 2014-2015.
     31. The Plaintiff avers that both M.C. Officials Threatened Plaintiff with
        Retaliation if Plaintiff did not stop his public demonstrations.
     32. The Plaintiff avers that Isiah Leggett at one point contacted the
        Plaintiff on the Plaintiff's personal cell phone and threatened the
        Plaintiff with violence from his supporters.
     33. The Plaintiff avers that Isiah Leggett, George Leventhal, and John
        Thomas Manger concentrated the corrupt use of their powers to
        intentionally and willfully Harass, Intimidate, and Abuse the Plaintiff in

4
,JU»llll   IVII\..IIOt'1 I   1»1   1UI;j'I   11   V. YYII11Gl.11
                                                               I t'IIClll,   •••..•.
                                                                                Gl»»GlIIUIGl UIIICY,       Cl GIl.

                Case 8:20-cv-00289-GLS Document 1 Filed 02/03/20 Page 6 of 6



            the form of trumped-up, malicious fraud, and defamatory
        misrepresentation of facts, the result of which cost the Plaintiff
        tens-of-thousands of dollars in damages to defend.
     34. Harm to the Plaintiff continues to Toll. The Plaintiff avers that the
            Plaintiff is and continues to be the victim of ongoing Harassment,
            Retaliation, and Anti-Semitism by the Montgomery County
            Government, and other Defendants, as of today January 2020, as the
            plaintiff continues to apply to various positions throughout county,
            state, and/or local municipal agencies and all of them are denied as
            the result of ongoing Harassment and Defamation by the County and
        Union officials.
     35. Plaintiff avers that his Complaints and Documentation of Abuses of
        Power and violations of Criminal and Civil regulations have led to the
            Dismissal and/or reassignment or removal of Montgomery County
            Management Personnel, to include: 911 Supervisor Jodi Merritt, 911
            Supervisor Robert Williams, and former 911 Director Brian L. Melby
      36. Plaintiff Demands a Jury Trial and Seeks Damages of at least
         $600,000. Estimating at least $50,000 in losses multiplied by 12
            years (2008 to 2020).

     *           *                 *               *          *          *         *          *             *                *       *       *         *
                                                                    RELIEF SOUGHT
Plaintiff seeks monetary damages in the amount of at least $600,000

*           *            *                   *            *          *         *         *             *             *           *       *         *


                           CERTIFICATION
Under Penalty of Perjury, Plaintiff Avers the foregoing pleading is
Correct and True to the Best of the 1ntiff's                                                                KnoWled~e and Belief.


                                                                                   I
                                                                                       !/                    •
                                                                                                                         .                   OI2-0'UJ
                                                                               Justin Michael Fishbein,                                  aintiff


5
